RUDDER V. VALUE REI



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-05-346-CV





TRISH RUDDER 	APPELLANT



V.



VALUE REI, INC. 	APPELLEE





------------



FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant attempts to appeal from a trial court order granting a partial summary judgment in favor of appellee Value REI, Inc.  On October 5, 2005, we notified appellant that we were concerned that this court may not have jurisdiction over this appeal because the order granting summary judgment is a partial summary judgment that does not dispose of all parties in the case; thus, it does not appear to be a final appealable interlocutory order.  
See Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 192-93 (Tex. 2001).  We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal on or before October 17.  
See
 
Tex. R. App. P. 
42.3(a).  Instead of responding, appellant filed two motions to extend the time for filing a response, which this court granted.  In the order granting the second motion, we stated, “
NO FURTHER EXTENSIONS WILL BE GRANTED
.”  Appellant subsequently filed a third motion to extend, which we deny.  She has not shown any grounds for continuing the appeal.

Because there is no final judgment or appealable interlocutory order, it is the opinion of the court that this case should be dismissed for want of jurisdiction.  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P. 
42.3(a), 43.2(f).

PER CURIAM



PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: February 2, 2006

FOOTNOTES
1:See
 
Tex. R. App. P
. 47.4.